         Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 1 of 28




 1   Victoria Lopez- 330042
     Christine K Wee– 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6

 7
     Joshua A. Block*
 8   Leslie Cooper*
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 9   125 Broad Street, Floor 18
10   New York, New York 10004
     Telephone: (212) 549-2650
11   E-Mail:jblock@aclu.org
     E-Mail: lcooper@aclu.org
12
     *Admitted Pro hac vice
13
     Wesley R. Powell*
14   Matthew S. Freimuth*
15
     Jordan C. Wall*
     Victoria Sheets*
16   Justin Garbacz*
     WILLKIE FARR & GALLAGHER LLP
17   787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
20
     E-Mail: jwall@willkie.com
21   E-Mail: vsheets@willkie.com
     E-Mail: jgarbacz@willkie.com
22   *Admitted Pro hac vice
23

24   Attorneys for Plaintiff Russell B. Toomey
25

26

27

28
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 2 of 28


 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                                   DISTRICT OF ARIZONA
 7

 8
     Russell B. Toomey,                                    4:19-cv-00035-TUC-RM (LAB)
 9
                          Plaintiff,
10
     v.                                                    3/$,17,)) 6127,&(
11
                                                           2)SECOND AMENDED
     State of Arizona; Arizona Board of Regents,           SUBPOENA
12
     d/b/a University of Arizona, a governmental
13   body of the State of Arizona; Ron Shoopman, in
     his official capacity as chair of the Arizona Board
14   of Regents; Larry Penley, in his official capacity
15   as Member of the Arizona Board of Regents;
     Ram Krishna, in his official capacity as
16   Secretary of the Arizona Board of Regents; Bill
     Ridenour, in his official capacity as Treasurer of
17
     the Arizona Board of Regents; Lyndel Manson,
18   in her official capacity as Member of the Arizona
     Board of Regents; Karrin Taylor Robson, in her
19   official capacity as Member of the Arizona Board
20   of Regents; Jay Heiler, in his official capacity as
     Member of the Arizona Board of Regents; Fred
21   Duval, in his official capacity as Member of the
     Arizona Board of Regents; Andy Tobin, in his
22
     official capacity as Director of the Arizona
23   Department of Administration; Paul Shannon, in
     his official capacity as Acting Assistant Director
24   of the Benefits Services Division of the Arizona
25   Department of Administration,

26                      Defendants.
27

28

                                                 1
         Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 3 of 28


 1         PLEASE TAKE NOTICE that, pursuant to the Federal Rules of Civil Procedure
 2   Rules 34(c) and 45 (together, the “Rules”), Plaintiff Russell B. Toomey, on behalf of
 3   himself and the certified Classes, by his attorneys the ACLU Foundation of Arizona,
 4   the American Civil Liberties Union Foundation, and Willkie Farr & Gallagher LLP,
 5   have issued the attached subpoena commanding the production of certain documents
 6   by, and will cause such subpoena to be served upon:
 7                      Mercer (US) Inc.
                        CT Corporation System
 8
                        3800 North Central Ave., Suite 460
 9                      Phoenix, AZ 85012

10   Dated: May 27, 2021
11
                                      ACLU FOUNDATION OF ARIZONA
12
                                      By /s/ Christine K. Wee
13                                    Victoria Lopez
14                                    Christine K Wee
                                      3707 North 7th Street, Suite 235
15                                    Phoenix, Arizona 85014
16
                                      AMERICAN CIVIL LIBERTIES UNION
17                                    FOUNDATION
                                      Joshua A. Block*
18                                    Leslie Cooper*
19
                                      125 Broad Street, Floor 18
                                      New York, New York 10004
20
                                      WILLKIE FARR & GALLAGHER LLP
21                                    Wesley R. Powell*
22                                    Matthew S. Friemuth*
                                      Nicholas Reddick*
23                                    Jordan C. Wall*
                                      Victoria A. Sheets*
24
                                      Justin Garbacz*
25                                    787 Seventh Avenue
                                      New York, New York 10019
26

27                                    *Admitted pro hac vice
                                      Attorneys for Plaintiff Russell B. Toomey
28

                                                2
     Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 4 of 28


 1                         CERTIFICATE OF SERVICE
 2     I hereby certify that on May 27, 2021 I emailed the attached document to:
 3
      Timothy J. Berg
 4    Amy Abdo
      Ryan Curtis
 5    Shannon Cohan
 6    Fennemore Craig, P.C.
      2394 E Camelback Rd., Ste. 600
 7    Phoenix, AZ 85016-3429
      tberg@fclaw.com
 8
      amv@fclaw.com
 9    rcurtis@fclaw.com
      scohan@fclaw.com
10

11    Attorneys for Defendants State of Arizona,
      Andy Tobin and Paul Shannon
12
      Paul F. Eckstein
13    Austin C. Yost
14    PERKINS COIE LLP
      2901 N. Central Ave., Suite 2000
15    Phoenix, Arizona 85012-2788
16
      PEckstein@perkinscoie.com
      AYost@perkinscoie.com
17    DocketPHX@perkinscoie.com
18    Attorneys for Defendants Arizona Board of Regents,
19    d/b/a University of Arizona; Ron Shoopman; Larry Penley;
      Ram Krishna; Bill Ridenour; Lyndel Manson; Karrin
20    Taylor Robson; Jay Heiler; and Fred Duval
21

22                        /s/ Christine K. Wee
                              Christine K. Wee
23

24

25

26

27

28

                                           3
                  Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 5 of 28
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District
                                                       __________     of Arizona
                                                                  District of __________
                       Russell B. Toomey
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00035 (RM/LAB)
                    State of Arizona, et. al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:           Mercer (US) Inc., c/o CT Corporation System, 3800 North Central Ave., Ste. 460, Phoenix, AZ 85012

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHMENT



  Place: ACLU Foundation of Arizona, c/o Christine K Wee,                               Date and Time:
           3707 North 7th Street, Suite 235, Phoenix, Arizona                                              June 11, 2021 5:00 pm
           85014

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       May 27, 2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Christine Wee
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiff, Russell B.
Toomey                                                                   , who issues or requests this subpoena, are:
Christine K Wee, 3707 North 7th Street, Suite 235, Phoenix, Arizona 85014, CWee@acluaz.org, 602-773-6024

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 6 of 28
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00035 (RM/LAB)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                   Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 7 of 28
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
           Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 8 of 28




 1                                                SCHEDULE A

 2                                    REQUESTS FOR PRODUCTION1
 3
         1. All documents and communications between You and any of the Defendants in any way
 4

 5           relating to, discussing, or concerning:

 6               a. any current or prior iteration or version of the Transgender Health Exclusion;

 7               b. any treatment of gender dysphoria; and
 8               c. transgender people, gender transition, change of sex, sex reassignment,
 9
                     transsexualism, or gender reassignment.
10
         2. All documents (including, but not limited to, actuarial or other financial reports,
11
             memoranda, budgets, presentations, or analyses) concerning:
12

13               a. the costs (both per annum and per service/treatment) of providing any form of

14                   treatment of gender dysphoria under the Plan;

15               b. the fiscal impact, including potential or actual aggregate and net costs (or savings),
16
                     of implementing, enforcing, amending, or eliminating the Transgender Health
17
                     Exclusion,
18
                 c. the medical necessity, safety, and efficacy (including whether a procedure is
19
                     deemed experimental or cosmetic) of excluded treatments in the Transgender
20

21                   Health Exclusion and/or generally treatment of gender dysphoria; and

22               d. any legal or regulatory implications or requirements concerning implementing,
23                   enforcing, amending, or eliminating any portion of the Transgender Health
24
                     Exclusion.
25

26   1
      These requests are subject to the Definitions and Instructions listed in Exhibits 1 and 2, and Exhibit 3,
27   which are also attached.

28
                                                         -4-
       Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 9 of 28




 1   3. All documents (including, but not limited to, actuarial or other financial reports,

 2      memoranda, budgets, presentations, or analyses) concerning

 3          a. the costs (both per annum and per service/treatment) of providing any form of
 4
               treatment of gender dysphoria generally, including under any other plans
 5
               maintained by You or Your other clients/customers;
 6
            b. the fiscal impact, including potential or actual aggregate and net costs (or savings),
 7
               of implementing, enforcing, amending, or eliminating any treatment of gender
 8

 9             dysphoria;

10          c. the medical necessity, safety, and efficacy (including whether a procedure is
11             deemed experimental or cosmetic) of any treatment of gender dysphoria; and
12
            d. any legal or regulatory implications or requirements concerning implementing,
13
               enforcing, amending, or eliminating any treatment of gender dysphoria.
14
     4. All internal and external documents (including but not limited to any reports, studies,
15

16      medical reviews or opinions) concerning the “medical necessity” of any treatment of

17      gender dysphoria excluded from coverage pursuant to any current or former iteration of the

18      Transgender Health Exclusion.
19   5. Documents sufficient to show, from 2010 to the present
20
            a. the number of hysterectomies paid for by You and the Plan each year, the medical
21
               reason for the surgery, and the individual and aggregate cost of the surgeries; and
22
            b. the number of medically necessary cosmetic or reconstructive surgical procedures
23

24             paid for by You and the Plan each year (including but not limited to chest-

25             reconstruction surgery, vaginoplasty, or phalloplasty, or other surgery related to the

26

27

28
                                                -5-
      Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 10 of 28




 1              reproductive or urogenital system) the medical reason for the surgery, and the

 2              individual and aggregate cost of the surgeries.

 3   6. Any documents (to include any formal or informal financial or budgetary or other analyses,
 4
        plans, actuarial reports, or other reports or memoranda) with respect to Your administration
 5
        of the Plan showing
 6
            a. the total annual expenses (i.e., the amounts paid by the Plan to medical providers)
 7
                for all treatment and services provided under the Plan from 2010 to the present,
 8

 9              including a cost breakdown of the total expenses for each type of treatment or

10              service;
11          b. the total annual amounts paid by the Defendants to pay for the Plan for Plan
12
                recipients from 2010 to the present, including an itemized breakdown of the total
13
                amounts paid, to the extent possible; and
14
            c. any actuarial analyses of the Plan.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -6-
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 11 of 28




 1

 2                                               EXHIBIT 1

 3                                             DEFINITIONS
 4
            1.      The term “communication,” as used herein, means the transmittal of information
 5
     (in the form of facts, ideas, inquiries, or otherwise), whether orally or in writing, or by any other
 6
     means or medium.
 7

 8          2.      The terms “concerning,” “relating to,” “referring to,” “arising out of,” “discussing,”

 9   and their cognates are to be understood in their broadest sense and each means concerning,
10   constituting, identifying, evidencing, summarizing, commenting upon, referring to, relating to,
11
     arising out of, describing, digesting, reporting, listing, analyzing, studying, discussing, stating,
12
     setting forth, reflecting, interpreting, concerning, recording, including, negating, manifesting,
13
     containing or comprising the subject matter identified.
14

15          3.      The terms “describe” and “description,” as used herein, mean to give a detailed

16   written account or representation of the subject matter – including, but not limited to, when used

17   with respect to any act, action, accounting, activity, audit, practice, process, occurrence, occasion,
18
     course of conduct, happening, negotiation, relationship, scheme, communication, conference,
19
     discussion, development, circumstances, service, transaction, instance, incident, or event – setting
20
     forth the following: (a) its general nature; (b) the time and place thereof; (c) a chronological
21
     account setting forth each element thereof, what such element consisted of and what transpired as
22

23   part thereof; (d) the identity (as defined herein) of each person who performed any function or had

24   any role in connection therewith (i.e., speaker, participant, contributor of information, witness,
25   etc.) or who has any knowledge thereof, together with a description of such person’s function, role
26
     or knowledge; (e) the identity (as defined herein) of each document that refers thereto or that was
27

28
                                                      -7-
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 12 of 28




 1   used, referred to or prepared in the course of or as a result thereof; and (f) the identity (as defined

 2   herein) of each oral communication that was a part thereof or referred thereto.

 3          4.      The terms “document” and “documents” shall have the broadest meaning allowable
 4
     under the Rules and applicable case law, and shall include without limitation, electronically stored
 5
     information and written, printed, typed, recorded, or graphic matter of every kind and description,
 6
     both originals and copies and all attachments and appendices thereto. Without limiting the
 7

 8   foregoing, the terms “document” and “documents” shall include all agreements, contracts,

 9   applications, communications, interoffice or intraoffice correspondence, books, letters, telegrams,

10   telexes, messages, memoranda, records, reports, books, summaries, electronic mail, texts, chats,
11   records of telephone conversations or interviews, summaries or other records of personal
12
     conversations, minutes or summaries or other records of personal meetings and conferences,
13
     summaries or other records of meetings and conferences, summaries, entries, calendars,
14
     appointment books, time records, instructions, work assignments, visitor records, forecasts,
15

16   statistical data, statistical statements, work sheets, drafts, graphs, maps, charts, tables, marginal

17   notations, notebooks, telephone bills or records, bills, statements and records of obligation and

18   expenditure, invoices, lists, journals, advertising, recommendations, files, printouts, compilations,
19
     tabulations, purchase orders, receipts, sell orders, confirmations, checks, letters of credit,
20
     envelopes or folders or similar containers, vouchers, analyses, studies, surveys, transcripts of
21
     hearings, transcripts of testimony, expense reports, microfilm, microfiche, articles, speeches, tape
22
     or disc recordings, sound recordings, video recordings, film, tapes, photographs, punch cards,
23

24   programs, data compilations from which information can be obtained (including matter used in

25   data processing), and other printed, written, handwritten, typewritten, recorded, stenographic,
26

27

28
                                                      -8-
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 13 of 28




 1   computer-generated, or electronically stored matter (or printouts thereof), however and by

 2   whomever produced, prepared, reproduced, disseminated, or made.

 3          5.      “Draft(s)” shall mean any formulation, outline, sketch, conceptualization, or
 4
     version of a document created prior to the final version of that document.
 5
            6.      The terms “identify,” “specify” and “state” mean to refer to the subject matter by
 6
     providing a detailed account or description of the subject matter, including, but not limited to, the
 7

 8   following:

 9          a.      when applicable to a document, to set forth in writing at a minimum and in the
10
                    following order: (i) the name of the document; (ii) the nature of the document (e.g.,
11
                    letter, contract, memorandum) and any other information (i.e., its title, index or file
12
                    number) which would facilitate in the identification thereof; (iii) the date the
13
                    document was prepared or created; (iv) the identity of each person who performed
14

15                  any function or had any role in connection therewith (i.e., author, contributor of

16                  information, recipient, etc.) or who has any knowledge thereof, together with a
17                  description of each such person’s function, role or knowledge; (v) its subject matter
18
                    and substance, or, in lieu thereof, annex a legible copy of the document to Your
19
                    answers to these interrogatories; (vi) identification of all persons who are in
20
                    possession of the original and any copy of the document; (vii) its present location
21

22                  and the identity of its present custodian, or, if its present location and custodian are

23                  not known, a descript of its last known disposition; (viii) where a document is other

24                  than a paper (i.e., computer or recording tape, microfilm disk, microfiche, etc.), a
25                  full description of the tangible thing on which the information is recorded, and the
26
                    device or the devices needed to read or listen to the document; and (ix) if the
27

28
                                                      -9-
     Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 14 of 28




 1          document has been destroyed or is otherwise no longer in existence or cannot be

 2          found, the reason why such document no longer exists, the identity of the person(s)

 3          responsible for document no longer being in existence and the identity of the
 4
            document’s last custodian.
 5
      b.    when applicable to a natural person, to set forth in writing at a minimum and in the
 6
            following order: (i) his/her full name; (ii) his/her present and/or last known business
 7
            and residence address and telephone number, or an undertaking that the person may
 8

 9          be contacted through responding counsel; (iii) his/her present or last known

10          business affiliation; and (iv) his/her present or last known business position
11          (including job title and a description of job functions, duties and responsibilities);
12
      c.    when applicable to any entity or person other than a natural person, to set forth in
13
            writing at a minimum and in the following order: (i) its full name; (ii) the address
14
            and telephone number of its principal place of business; (iii) the jurisdiction under
15

16          the laws of which it has been organized or incorporated and the date of such

17          organization or incorporation; (iv) the identity of all individuals who acted and/or

18          authorized another to act on its behalf in connection with the matters referred to;
19
            (v) in the case of a corporation, the names of its directors and principal officers;
20
            and (vi) in the case of an entity other than a corporation, the identities of its partners
21
            or principals or all individuals who acted or who authorized another to act on its
22
            behalf in connection with the matters referred to;
23

24    d.    when applicable to an oral communication, to set forth in writing at a minimum and

25          in the following order: (i) the date, time, place, manner and substance of such
26          communication; (ii) the identity of all persons who participated in, listened to, or
27

28
                                              - 10 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 15 of 28




 1                  had access to transcripts or summaries of such communication or copies thereof;

 2                  (iii) each such person’s function, role, or knowledge; and (iv) the identity of all

 3                  documents which memorialize, commemorate, summarize, record or directly refer
 4
                    or relate, in whole or in part, to such communication.
 5
            7.      The term “including” means “including, but not limited to,” and shall not be
 6
     construed to limit the scope of any definition or request herein.
 7
            8.      The term “person” means any natural person, corporation, partnership,
 8

 9   proprietorship, association, joint venture, group, governmental or public entity, or any other form

10   or organization of legal entity, and all of their directors, officers, employees, representatives, and
11   agents. The term “person” specifically includes, but is not limited to, any interest or lobbying
12
     group, or any employee or representative thereof, such as the Center for Arizona Policy, the
13
     Alliance Defending Freedom, the American Legislative Exchange Council, the Christian Medical
14
     and Dental Society, and the Franciscan Alliance, Inc.
15

16          9.      “Defendants” mean Defendants State of Arizona, Arizona Board of Regents, d/b/a

17   University of Arizona, Ron Shoopman, Larry Penley, Ram Krishna, Bill Ridenour, Lyndel

18   Manson, Karrin Taylor Robson, Jay Heiler, Fred DuVal, Andy Tobin, and Paul Shannon and all
19
     of their predecessors and successors in interest, and all of their representatives, attorneys, and
20
     agents. The Defendant, State of Arizona, includes the current and prior administrations of the
21
     Office of the Arizona Governor, the Arizona Attorney General’s Office, as well as current and
22
     former members and employees of the Arizona Legislature, in their official capacities.
23

24          10.     The “Plan” means any current or prior version or iteration of the State of Arizona’s

25   self-funded health plan controlled by the Arizona Department of Administration.
26

27

28
                                                     - 11 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 16 of 28




 1          11.     The “Transgender Healthcare Exclusion” means the policy contained within the

 2   Plan to exclude from coverage “gender reassignment surgery,” and any and all current or prior

 3   iterations of any policy in the Plan that excludes or excluded coverage for any additional medical
 4
     or surgical treatment or services to treat gender dysphoria, including the earliest iteration of the
 5
     Plan’s Transgender Healthcare Exclusion.
 6
            12.     The term “treatment for gender dysphoria” refers to any medical, surgical, or
 7

 8   behavioral treatment or services to treat gender dysphoria, gender transition, transition-related

 9   care, gender affirmation, or gender reassignment.

10          13.     “You” and “Your” mean UnitedHealthcare Insurance Company and its present and
11
     former parents, subsidiaries, affiliates, related entities, predecessors, successors, and assignees,
12
     and any of their present and former officers, directors, employees, partners, agents, representatives
13
     or any other Person acting, or purporting to act, on behalf of any of them, including but not limited
14

15   to Stephanie Martin (Strategic Client Executive, Client Management, UnitedHealthcare National

16   Accounts), Heather Gallegos (Senior Account Manager, Client Management, Government, Labor

17   & Education), Amy Clatterbuck (Account Vice President, Client Management, UnitedHealthcare
18   National Accounts), and Dr. Thomas Biuso (Attendee of the Arizona Department of
19
     Administration Benefit Services Division Medical Directors Meetings).
20

21

22

23

24

25

26

27

28
                                                     - 12 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 17 of 28




 1                                               EXHIBIT 2

 2                                           INSTRUCTIONS

 3          1.      If You object to any specific request in whole or in part, state with particularity

 4   each objection, the basis for it, and the categories of information to which the objection applies.

 5   You must respond to any portion of a request to which You do not object.
 6
            2.      If You fail to produce a document or provide information requested on the grounds
 7
     that such document or information is no longer in Your possession, custody, or control, You shall
 8
     state what disposition was made of that document or information, including, when applicable, the
 9

10   circumstances of any loss or destruction of such document or information.

11          3.      Each document requested should be produced in its entirety without deletion or

12   redactions, except as subject to applicable privileges, regardless of whether You consider the entire
13   document to be responsive to these requests or relevant to the claims.
14
            4.      You are required to respond to this Request by drawing upon all materials in Your
15
     possession, custody, or control. These sources include, but are not limited to, Your employees,
16
     successors, assigns, agents, advisors, accountants, experts, representatives, attorneys and/or
17

18   consultants, or anyone else acting or purporting to act on Your behalf or remote computing system

19   (such as SharePoint or Gmail) with whom You maintain or maintained an account.

20          5.      If any document requested is withheld on the grounds of privilege or otherwise,
21
     You shall provide a log with the following information relating to each document or portion of a
22
     document withheld:
23
                    a.      the kind of document (e.g., memorandum, letter, notes, etc.);
24
                    b.      the date of the document or, if no date appears thereon, the approximate
25

26                          date the document was prepared;

27                  c.      the identity of the author(s);
28
                                                     - 13 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 18 of 28




 1                  d.      the identity of the Person(s) to whom the document is addressed;

 2                  e.      the identity of any other recipients of the document that appear on the

 3                          document as having received a copy;
 4
                    f.      the identity of any attachments to the documents and whether the
 5
                            attachments have been produced;
 6
                    g.      the subject matter or the information contained in the document;
 7
                    h.      the nature of the privilege or immunity asserted, including the attorney and
 8

 9                          client involved, and the grounds for withholding the document; and

10                  i.      the number of pages of the document.

11   If You fail to set forth a sufficient factual basis for the assertion of any claim of privilege or
12   protection, then any arguable claim or privilege or protection shall be waived. Compliance with
13
     the above instructions is not to be construed as an admission by Plaintiff that such privilege or
14
     protection is valid, and Plaintiff reserves his right to challenge any purported claim of privilege or
15
     protection.
16

17
            6.      If You believe that only a portion of a document is protected by an applicable
18
     privilege, the non-privileged portion shall be produced with the allegedly privileged portion
19
     redacted and indicated as such. You shall provide the information set forth in Instruction No. 5 for
20

21   each such redaction. Any attachment to an allegedly privileged document shall be produced unless

22   You also contend that the attachment is privileged, in which case the information required in

23   Instruction No. 5 shall be provided separately for each such attachment.
24
            7.      If any documents requested were at one time in existence but no longer are, please
25
     so state, specifying in detail for each document: (a) the document type, (b) a specific description
26
     of the subject matter of the document, (c) the date upon which the document ceased to exist, (d)
27

28
                                                     - 14 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 19 of 28




 1   the identity of each Person having knowledge of the circumstances under which the document

 2   ceased to exist, and (e) the identity of each Person having knowledge or who had knowledge of

 3   the contents thereof.
 4
            8.        Each Request for Production set forth herein is a request for the original (or copy
 5
     when the original is not available) of the final version of such document(s), as well as non-identical
 6
     copies by reason of notations or markings.
 7

 8          9.        More than one Request for Production set forth herein may call for production of

 9   the same document. The presence of such duplication is not intended and shall not be interpreted
10   to narrow or limit in any way the scope of each individual Request for Production set forth herein.
11
            10.       The documents or tangible things produced in response hereto shall be segregated
12
     and clearly marked or labeled so as to correspond to the specific production request to which such
13
     documents or tangible things are responsive and are being produced.              Alternatively, such
14

15   documents or tangible things shall be produced as they are kept in the usual course of business,

16   including the production of files from which such documents or tangible things are taken.
17          11.       Information shall not be withheld merely because such information is stored
18
     electronically (e.g., word processing files, electronic mail, databases, accounting information, and
19
     spreadsheets).
20

21          12.       In addition to physical documents or objects, each Request for Production set forth

22   herein specifically calls for the production of electronic or magnetic data responsive to the Request,

23   including data that has been deleted.
24
            13.       Each Request for Production set forth herein calls for the following methods of
25
     production:
26

27

28
                                                     - 15 -
     Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 20 of 28




 1    a.    Hard Copy Documents. (i) All black and white hard copy documents will be

 2          scanned and produced in electronic form. The hard copy documents shall be

 3          converted to a single page TIFF images and produced following the same protocol
 4
            set forth herein or otherwise agreed to by the parties. (ii) Images of all file labels,
 5
            file headings, and file folders associated with any hard copy document will be
 6
            produced with the images of the hard copy documents. (iii) Document breaks for
 7
            paper documents shall be based on Logical Document Determination (or “LDD”)
 8

 9          rather than on physical document breaks. (iv) The database load file shall include

10          the following fields: BEGBATES, ENDBATES, BEGATTACH, ENDATTACH,
11          CUSTODIAN, REDACTED, and CDVOLUME.
12
      b.    Metadata Fields and Processing. Each of the metadata and coding fields set forth
13
            in Exhibit 3 that can be extracted shall be produced for that document. The parties
14
            are not obligated to manually populate any of the fields in Exhibit 3 if such fields
15

16          cannot be extracted from a document, with the exception of the following:

17          BEGBATES, ENDBATES, BEGATTACH, ENDATTACH, and CUSTODIAN.

18          The parties will make reasonable efforts to ensure that metadata fields
19          automatically extracted from the documents are correct.
20
      c.    TIFFs. Single page Group IV TIFFs should be provided, at least 300 dots per inch
21
            (dpi). Single page TIFF images should be named according to the unique bates
22
            number, followed by the extension “.TIF”. Original document orientation should
23

24          be maintained (i.e., portrait to portrait and landscape to landscape).

25    d.    Text Files. For each document originating in electronic format, a separate text file

26          containing the full text of each document should be provided with a file with the
27

28
                                             - 16 -
     Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 21 of 28




 1          TIFF images and a file with the document metadata. Text of native files should be

 2          extracted directly from the native file. The text file should be named according to

 3          the unique bates number, followed by the extension “.TXT.” The parties agree that
 4
            the full text and/or OCR of any document will not be contained within a database
 5
            load file, but rather as a standalone file with each text file containing the text for an
 6
            entire single document.
 7
      e.    Database Load Files. An ASCII delimited data file (.txt, .dat, or .csv) that can be
 8

 9          loaded into commercially acceptable database software (e.g., Concordance). The

10          first line of each text file must contain a header row identifying each data field by
11          name. Each document within the database load file must contain the same number
12
            of fields as identified in the header row.
13
      f.    Cross-Reference Image File Registration. An image load file that can be loaded
14
            into commercially acceptable production software (e.g., Opticon, iPro). Each TIFF
15

16          in a production must be referenced in the corresponding image load file. An

17          exemplar load file format is below.

18                  ABC0000001,PROD001,\\IMAGES\001\ABC0000001.tif,Y,,,2
                    ABC0000002,PROD001,\\IMAGES\001\ABC0000002.tif,,,,
19                  ABC0000003,PROD001,\\IMAGES\001\ABC0000003.tif,Y,,,1
20
      g.    Bates Numbering. All images must be assigned a unique and sequential Bates
21
            Number. Each party agrees to use the same Bates Numbering format through its
22
            entire production unless a new Bates format is necessary, at which point the party
23
            using the new Bates Numbering format will inform the other party of the change.
24

25    h.    Protective Order Designations. Any document(s) determined by the producing

26          party to fall within the scope of a protective order shall have the appropriate level
27          of designated language (i.e., CONFIDENTIAL, ATTORNEYS’ EYES ONLY,
28
                                             - 17 -
     Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 22 of 28




 1          OUTSIDE COUNSEL RESTRICTED, etc.) afforded by the protective order

 2          endorsed on each TIFF image of said document(s).

 3    i.    Native File Productions. The parties agree that when producing a native file, they
 4
            will include a TIFF image as a placeholder for the file to represent the file in the
 5
            production set. The TIFF image placeholder for a native file should be branded with
 6
            a unique Bates number and state “See Native Document” on the TIFF image. The
 7
            native file should then be renamed to match the Bates number assigned to the
 8

 9          document with its original file extension. The filename field produced in the

10          production load file that reflects the original metadata should maintain the original
11          file name. If a native file falls within the scope of a protective order (see paragraph
12
            (h), above), then the appropriate designation is to be included in the filename along
13
            with the assigned Bates number (i.e., ABC000001_CONFIDENTIAL.xls).
14
      j.    Microsoft Office files, WordPerfect, and other standard documents (e.g., Google
15

16          Docs and PDF documents). MS Office files, WordPerfect, other standard

17          documents, such as PDF documents, will be converted to single-page TIFF images

18          and produced consistent with the specifications herein. If the document contains
19          comments or tracked changes, then the TIFF images shall be generated to include
20
            the comments or track changes contained in the file.
21
      k.    Email and attachments. E-mail and attachments should be converted to single-page
22
            TIFF images and produced consistent with the specifications provided herein.
23

24          Attachments shall be processed as separate documents, and the text database load

25          file shall include a field in which the producing party shall identify the production

26          range of all attachments of each e-mail.
27

28
                                             - 18 -
     Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 23 of 28




 1    l.    Microsoft PowerPoint and other Presentation Files. The parties shall process

 2          presentations (e.g., MS PowerPoint, Google Presently) to include hidden slides and

 3          speaker’s notes by imaging in a way that both the slide and the speaker’s notes
 4
            display on the TIFF image.
 5
      m.    Spreadsheets. The parties shall produce spreadsheets (e.g., MS Excel, Google Trix)
 6
            in native format where available. See paragraph (i) above. If a spreadsheet requires
 7
            redaction, the parties will use native file redaction applications (e.g., Blackout).
 8

 9    n.    Good Cause for Additional Native Files. If good cause exists to request production

10          of specified files in native format, then the party may request such production and
11          provide an explanation of the need for native file review.
12
      o.    Other Documents or Data. If production of certain structured or other electronic
13
            data that is not easily converted to static TIFF images, such as databases, CAD
14
            drawings, GIS data, videos, audio files, websites, social media, then the parties will
15

16          meet and confer to discuss an appropriate form of production.

17    p.    Social media and other web-based content. The production of social media or other

18          web-based content should be converted to single-page TIFF images and produced
19          consistent with the specifications provided herein. If the social media and/or web-
20
            based content cannot be produced in single-page TIFF images, then the parties shall
21
            meet and confer to discuss a form of production. Further, the parties will also
22
            confer regarding the specific web location of the social media or other web-based
23

24          content and agree upon the available metadata that can be produced therewith.

25    q.    Color Documents. Parties will produce documents in black and white, unless to do

26          so would alter or obscure the substance of the document. A party may request that
27

28
                                             - 19 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 24 of 28




 1                  a reasonable number of documents be produced in a color format upon review of

 2                  the other party’s production.in single page JPEG format.

 3          r.      Redactions. In the event that a document requires redaction, the parties agree the
 4
                    native file, if applicable, will be excluded from the production. In addition, any
 5
                    redacted text will be omitted from the full text and/or OCR, and any corresponding
 6
                    metadata fields from the production. The TIFF image will readily identify the
 7
                    redactions.
 8

 9          s.      Production Media. Documents and electronically stored information (“ESI”) shall

10                  be produced on optical media (CD or DVD), external hard drives, or via an FTP
11                  site, or similar, readily accessible electronic media.
12
            t.      Encryption. Industry-standard encryption tools and practices must be used when
13
                    transferring data between parties. Passwords must be at least 8 characters with a
14
                    mix of character sets and sent in a separate communication from the encrypted data.
15

16   Among other places, You shall search for electronic documents stored on all servers, networks,

17   hard drives, desktop computers, notebook computers, personal digital devices, all back-up storage

18   media or devices, and with any third-party cloud providers. Each responsive Document shall be
19   produced in its entirety. In producing documents, if an identical copy appears in more than one
20
     Person's files, You shall either (1) produce each copy or (2) provide the names of each Custodian
21
     in the “Custodian” field.
22
            14.     Documents not otherwise responsive to these requests shall be produced if such
23

24   documents concern the documents that are responsive to the requests or if such documents are

25   attached to documents called for by these requests and constitute routing slips, transmittal
26   memoranda, letters, emails, comments, evaluations, or similar materials.
27

28
                                                     - 20 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 25 of 28




 1           15.     Your response to these Requests for Production should not be delayed if they cannot

 2   be fully complied with by the date set for the presentation of documents for any reason, including,

 3   but not limited to, the assertion of any privilege, interposition of any objection, ongoing
 4
     investigation, or current unavailability of documents. All available documents should be produced
 5
     on the date set for presentation, and any unavailable documents should be produced as soon as
 6
     they become available.
 7

 8           16.     These Requests for Production are deemed to be continuing in nature so as to

 9   require that You supplement Your response if You obtain or discover additional information or

10   documents between the time of the initial response and the time of hearing or trial herein. This
11   paragraph shall not be construed to alter any obligation to comply with all other instructions in
12
     these Requests for Production.
13
             17.     Plaintiff hereby expressly reserves the right to supplement these Requests for
14

15   Production and to propound new requests, to the extent permitted by applicable law and rules.

16           18.     In construing any request, instruction or definition, the singular form of a word shall

17   include the plural and the plural form of a word shall include the singular.
18           19.     The connectives “and” and “or” shall be construed disjunctively or conjunctively
19
     as necessary to bring within the scope of the request all documents that might otherwise be
20
     construed to be outside of its scope.
21
             20.     The terms “all” and “each” shall be construed as all and each, as necessary to bring
22

23   within the scope of the request all information that might otherwise be construed to be outside

24   of its scope.
25           21.     Plaintiff is willing to meet and confer in good faith with respect to any objections
26   set forth by You.
27

28
                                                      - 21 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 26 of 28




 1

 2                                    RELEVANT TIME PERIOD

 3          1.      The relevant Time Period for these Requests for Production shall be through the

 4   date of production, unless otherwise specified.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       - 22 -
          Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 27 of 28




 1                                            EXHIBIT 3

 2                                      METADATA FIELDS

 3                  The production load files produced by You must contain the following metadata
     fields. Fields with an asterisk (*) are not required to be populated if they otherwise contain
 4   redacted material.
 5
                Field Name                             Field Description
 6
           BEGBATES               The first Bates number as stamped on the production image
 7
           ENDBATES               The last Bates number as stamped on the production image
 8         BEGATTACH              The first Bates number of the first document in a family
 9         ENDATTACH              The last Bates number of the last document in a family

10         ATTACH COUNT           The number of attachments in a family
           CUSTODIAN              The individual or organization (e.g. company name) from
11                                whom the document was collected
12         RECORD TYPE            The type of document (e.g., Email, Attachment, Edoc)
13         FILE EXTENSION The file extension of the document (e.g., .pdf, .doc, .xls,
                          etc.)
14
           PATH*                  The full file, folder, or directory structure from which the
15                                document was collected.

16         HASH MD5               The MD5 or SHA-1 hash value
           NATIVE PATH*           The path to the native file produced (e.g., Excel files)
17
           SUBJECT*               The subject line of an email
18
           DATE SENT              The date an email was sent (format: MM/DD/YYYY)
19         TIME SENT              The time an email was sent
20         TIME RECEIVED          The time an email was received
21         FAMILY_DATE            The date of the parent document of the family to which the
                                  document belongs
22
           TO                     The name(s) and email address(es) of the recipient(s) in the
23                                “To” line of an email
           FROM                   The name and email address of the sender of an email
24
           CC                     The name(s) and email address(es) of the recipient(s) in the
25                                “CC” line of an email
26         BCC                    The name(s) and email address(es) of the recipient(s) in the
                                  “BCC” line of an email
27

28
                                                   - 23 -
     Case 4:19-cv-00035-RM-LAB Document 198 Filed 05/27/21 Page 28 of 28




 1    AUTHOR              Any value populated in the author field in the file
                          properties of an electronic document
 2
      TITLE*              The title of an electronic document.
 3    FILE NAME*          The filename of an electronic document
 4    FILE LENGTH         The size of an electronic document in bytes
 5    DATE     LAST The date an electronic document was last modified (format:
      MODIFIED      MM/DD/YYYY)
 6
      TIME     LAST The time an electronic document was last modified
 7    MODIFIED

 8    CREATE DATE         The date an electronic document was created (format:
                          MM/DD/YYYY)
 9    CREATE TIME         The time an electronic document was created
10    PAGE COUNT          The number of pages in a document
11    TIME ZONE           Eastern Standard Time

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          - 24 -
